Citation Nr: 1121636	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-37 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel












INTRODUCTION

The Veteran served on active duty from January 1995 to January 1999. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim.
 

FINDING OF FACT

There is no medical evidence of record showing that the Veteran has hearing loss in accordance with VA standards.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in February 2009 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b) as stated above.  In light of the denial of the Veteran's claim for service connection for bilateral hearing loss, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the RO has obtained all treatment records adequately identified by the Veteran, including his service, VA, and private treatment records.  The Board notes that, during private treatment in March 2006, Dr. V.S. Sundaram recommended that an audiogram be conducted, and in April 2006, Dr. Sundaram reported that an audiogram had revealed bilateral high frequency sensorineural hearing impairment.  In this regard, the Board acknowledges that a copy of the audiogram referred to by Dr. Sundaram has not been associated with the claims file.  However, the Board points out that while the 2006 audiogram pertains to the Veteran's hearing loss, this report would show, at most, that the Veteran had hearing loss in 2006 (i.e., three years prior to the time that the Veteran filed his hearing loss claim in February 2009), and would not provide any information regarding whether the Veteran currently has hearing loss in accordance with VA standards.  Furthermore, the Board finds that the evidence of record, including private treatment records from Dr. Sundaram dated from November 2005 to April 2006, VA treatment records dated from November 2008 to June 2010, the April 2010 VA audiological examination, and the Veteran's statements in support of his claim, adequately addresses whether the Veteran currently has hearing loss in accordance with VA standards.  In this regard, the Board highlights that VA is not required to search for evidence, which even if obtained, would make no difference in the result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining to require strict adherence to technical requirements and impose additional burdens on VA when there was no benefit flowing to the claimant).  Consequently, the Board finds that a remand for these records is not warranted. 

Additionally, the RO provided the Veteran with a VA audiological examination in April 2010.  In this regard, the Board acknowledges that, in his August 2010 substantive appeal, the Veteran asserted that the April 2010 VA audiological examination did not accurately gauge his hearing loss, and as such, requested that he be afforded another audiological examination.  However, the Board finds that a remand for a new VA examination is not necessary in this case.  In this regard, the Board notes that the evidence of record, including the April 2010 VA audiological examination, VA treatment records dated from November 2008 to June 2010, and the Veteran's statements in support of his claims, adequately describe the current level of any hearing loss present.  Further, the Board notes that the Veteran has not reported that his hearing loss has worsened since the April 2010 VA examination.   See VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995) (holding that an examination which was adequate for purposes of determination of the claim by the agency of original jurisdiction will ordinarily be adequate for purposes of the Board's determination, except to the extent that the claimant asserts that the disability in question has undergone an increase in severity since the time of the examination).  Moreover, the Board finds no indication from claims file that the April 2010 VA examination, which was conducted by a VA audiologist, was in any way deficient, or that the April 2010 VA examiner was not competent to perform the examination.  See Cox v. Nicholson, 20 Vet. App. 563 (2007) (holding that the Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (holding that where an appellant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish that examiner's competency).  As such, the Board finds that no prejudice results to the Veteran in adjudicating his claim on the evidence of record.  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran contends that he has bilateral hearing loss as a result of his acoustic trauma during military service.  In this regard, the Veteran has reported that, at the time of his December 1998 separation examination, he was told that his hearing had diminished since his entry into service four years prior, such that he had some hearing loss at the time of his discharge from service.  See February 2009 claim and August 2009 notice of disagreement.  Additionally, the Veteran has reported that he currently has hearing loss, noting that he was recently terminated from his employment because he was struggling to hear customers on the telephone, that he has to turn the volume up on his phone in order to hear, and that his family members constantly ask him to turn down the volume on the television because he turns it up so high.  See August 2010 substantive appeal.

At the outset, the Board notes that the Veteran's DD-214 indicates that his military occupational specialty (MOS) was as a tactical aircraft maintenance journeyman.  The Board also noted that, insofar as service-connection is currently in effect for the Veteran's tinnitus, acoustic trauma during service is conceded.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155 (1993).

Certain chronic disabilities, including sensorineural hearing loss, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, as discussed below, because there is no competent evidence showing that the Veteran's hearing loss was manifest to a degree of 10 percent or more during the first year following separation from service, service connection on a presumptive basis is not warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

A review of the Veteran's service treatment records reveals that, at the time of his November 1994 entrance examination, the Veteran's audiological test results were as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
10
40
LEFT
20
10
10
20
15

As such, with regard to his right ear, because the November 1994 audiological test results show that his auditory threshold level at the frequency of 4000 hertz was 40 decibels, these results reveal that he had right ear hearing loss in accordance with VA standards upon entry into service.  See 38 C.F.R. § 3.385.  However, with regard to his left ear, insofar as these test results fail to show auditory threshold levels in excess of 20 decibels at any frequency, these results indicate that the Veteran had left ear hearing within normal limits upon entry into service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's service treatment records also show that, in February 1996, the Veteran was placed in a hearing conservation program due to his routine exposure to hazardous noise.  At that time, the Veteran denied having any difficulty hearing warning bells/sirens, hearing over the phone, hearing in noisy rooms, or hearing normal speech.  Additionally, the Veteran reported that his hearing was not getting worse, and that his hearing did not change frequently.  Further, the Veteran denied having hearing loss of any kind, ringing in his ears, or dizziness.  The Veteran also reported that he had never been removed from or denied a job because of his hearing, and had never been restricted from exposure to noise.  At that time, the Veteran also denied having a history of repeated exposure to noise from snowmobiles, motorcycles, firearms, farm equipment, construction equipment, chain saws, or power tools, but reported that he did have a history of repeated exposure to loud music.  

Audiological testing conducted at that time revealed that the Veteran's pure tone thresholds were as follows, with thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
10
LEFT
5
5
0
15
10

These test results reflect that the Veteran had hearing within normal limits bilaterally at the time of his February 1996 examination.  See Hensley v. Brown, 5 Vet. App. 155 (1993).    

Thereafter, in December 1998, the Veteran underwent another audiological examination in correlation with his enrollment in the hearing conservation program and his separation from service.  At that time, the Veteran reported having difficulty hearing in noisy rooms and stated that he did not know if he had difficulty hearing over the phone, but went on to again deny having difficulty hearing warning bells/sirens or normal speech.  The Veteran also again denied having a history of repeated exposure to noise from snowmobiles, motorcycles, firearms, farm equipment, construction equipment, chain saws, or power tools, and again reported having a history of repeated exposure to loud music.  Additionally, the Veteran denied having hearing loss of any kind and indicated that his hearing was not getting worse; however, he did report experiencing ringing in his ear and dizziness.  

Audiological testing conducted at that time revealed that the Veteran's pure tone thresholds were as follows, with thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
20
15
10
20
15

Again, insofar as the December 1998 audiological test results fail to reveal auditory threshold levels in excess of 20 decibels in either ear, the Veteran's separation examination indicates that he had hearing within normal limits upon discharge from service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Further, because these results fail to show that the Veteran's auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or that his auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, these test results fail to show hearing loss in accordance with VA standards upon discharge from service.  See 38 C.F.R. § 3.385.  

The Board notes that, comparing the results of the Veteran's February 1996 audiological testing with the results of his December 1998 audiological testing, the Veteran did have a slight decrease in hearing acuity in his left ear while enrolled in the hearing conservation program.  However, the Board highlights that, comparing the results of the Veteran's November 1994 entrance examination with the results of his December 1998 separation examination, it appears that, during service, the Veteran actually had a significant improvement in his right ear hearing acuity at 500 Hertz and 4000 Hertz, as well as a slight improvement in his right ear hearing acuity at 1000 Hertz and 2000 Hertz; and only had a slight decrease in his left ear hearing acuity at 1000 Hertz, with all other pure tone thresholds in the left ear remaining the same throughout service. 

Post-service, in November 2005, the Veteran sought private treatment from Dr. Sundaram for dizziness.  At that time, Dr. Sundaram diagnosed the Veteran with right ear tinnitus and bilateral impacted cerumen with hearing impairment.  Four months later, in March 2006, the Veteran sought follow-up treatment from Dr. Sundaram, at which time Dr. Sundaram recommended that he undergo an audiogram.  Thereafter, during further follow-up treatment in April 2006, the Veteran was diagnosed with bilateral high frequency sensorineural hearing impairment and chronic recurrent tinnitus.  

Subsequently, during VA treatment in November 2008, the Veteran reported that he had been told at the time of his discharge examination that he had lost some hearing during service.  In this regard, the Veteran reported that he had been exposed to noise during service while working as a jet mechanic.  Additionally, the Veteran indicated that he had experienced constant ringing in his ears for the past two years (i.e., since 2006).  At that time, the doctor diagnosed the Veteran with tinnitus, noting that he had a history of service-related noise exposure, and referred him to the audiological department.  

Subsequently, in January 2009, the Veteran sought further VA audiological treatment for his tinnitus, reporting that this condition had its onset during service and had been recurrent since.  At that time, the Veteran again reported having military noise exposure as a jet engine mechanic, and indicated that he had been told at separation that he had some hearing loss and/or a change in his hearing during service.  In this regard, the Veteran reported that he had not undergone any further audiological testing since his December 1998 separation examination.  Of note, however, the Veteran specifically denied having any hearing loss at that time.  

Audiological testing conducted at that time revealed that the Veteran's pure tone thresholds were as follows, with threshold levels recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
10
20
LEFT
15
15
10
20
25

The average pure tone threshold in the Veteran's right ear was 13 decibels, and the average pure tone threshold in his left ear was 18 decibels.  Additionally, on the Maryland CNC test, the Veteran received a score of 96 percent for the right ear and 96 percent for the left ear for word recognition.  Moreover, during this evaluation, the doctor reported that the Veteran's hearing was sufficient to communicate with health care providers, and stated that the Veteran did not need hearing aids.  

With regard to his right ear, insofar as the January 2009 audiological test results fail to reveal auditory threshold levels in excess of 20 decibels, these results indicate that he had hearing within normal limits at that time.  See Hensley v. Brown, 5 Vet. App. 155 (1993).   However, with regard to the Veteran's left ear, insofar as the January 2009 audiological test results reveal that his auditory threshold level was in excess of 20 decibels at 4000 Hertz, these results indicate that he had some left ear hearing loss at that time.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Significantly, however, because these results fail to show that the Veteran's auditory threshold level was 40 decibels or greater at 500, 1000, 2000, 3000, or 4000 Hertz in either ear; or that his auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were 26 decibels or greater in either ear, and because his speech recognition scores were not less than 94 percent, these test results fail to show hearing loss in accordance with VA standards in either ear.  See 38 C.F.R. § 3.385.  

Thereafter, in April 2010, the Veteran was afforded a formal VA audiological examination.  At the outset of the examination report, the examiner indicated that she had reviewed the Veteran's claims folder, noting that the Veteran had denied having hearing problems, hearing loss, or tinnitus in 1996; and that although he reported having tinnitus and hearing problems in 1998, he had specifically denied having hearing loss at that time.  The examiner also reported that there were no significant thresholds in 1998 when compared to the audiograms from 1994 and 1996.  Additionally, the examiner noted that the Veteran had served as a tactical aircraft maintenance journeyman during service from 1995 to 1999, and as such, reported that his military noise exposure had been conceded.  

The results of the Veteran's April 2010 audiological testing are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
10
15
LEFT
15
15
10
20
20

The average pure tone threshold in the Veteran's right ear was 11 decibels, and the average pure tone threshold in his left ear was 16 decibels.  On the Maryland CNC test, the Veteran received a score of 96 percent for the right ear and 96 percent for the left ear for word recognition.  Based on these results, the examiner diagnosed the Veteran with clinically normal hearing bilaterally, and went on to report that, insofar as no hearing loss was present, this condition could not be related to service.  

In this regard, the Board notes that, insofar as the April 2010 audiological test results fail to reveal auditory threshold levels in excess of 20 decibels in either ear, these results indicate that the Veteran had hearing within normal limits at that time.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Moreover, the Board highlights that, because these results fail to show that the Veteran's auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or that his auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, and because his speech recognition scores are not less than 94 percent, these test results fail to show hearing loss in accordance with VA standards.  See 38 C.F.R. § 3.385.  

Under VA law and regulations, a valid claim of service connection does not exist absent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Based on the foregoing, there is simply no competent evidence of record showing that the Veteran currently has hearing loss in accordance with VA standards, as outlined in 38 C.F.R. § 3.385.  Rather, while the Veteran has reported that he has bilateral hearing loss and that he was terminated from his job because he could not hear customers, his post-service audiological test results have consistently failed to show that he has a hearing impairment by VA standards.  See 38 C.F.R. § 3.385.  In this regard, the Board finds it significant that, during VA treatment in January 2009, the Veteran specifically denied having any hearing loss.  Additionally, the Board finds it significant that, after reviewing the Veteran's claims file and examining the Veteran, the April 2010 VA examiner diagnosed the Veteran with clinically normal hearing bilaterally.  In this regard, the Board points out that the VA examiner specifically noted the Veteran's reports that he had difficulty hearing; however, she went on to report that, insofar as he had hearing within normal limits on examination, no hearing loss was present.  See Hensley v. Brown, 5 Vet. App. 155 (1993).   

As such, even though the evidence of record shows that the Veteran was diagnosed with bilateral high frequency sensorineural hearing impairment by Dr. Sundaram in April 2006, there is simply no evidence that, during the pendency of his appeal (i.e., since he filed his claim for benefits in February 2009), that the Veteran has had hearing loss in accordance with VA standards.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  As such, absent any current diagnosis of hearing loss in accordance with VA standards, an award of service connection is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (holding that, in order for service connection to be granted, there must be a diagnosed or identifiable underlying malady or condition for which service connection may be granted).  In other words, because the audiological testing conducted since February 2009 has not demonstrated that 1) the Veteran's auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or 2) his auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or 3) his speech recognition scores using the Maryland CNC Test are less than 94 percent, there is simply no evidence of a current bilateral hearing disability for which service connection may be granted.  

In reaching this determination, the Board does not question the sincerity of the Veteran's conviction that he has bilateral hearing loss, and acknowledges that, as a lay person, he is competent to report that he has difficulty hearing.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  It is within the Veteran's realm of personal knowledge whether he has experienced difficulty hearing.  

Significantly, however, as a lay person, he is not professionally qualified to determine whether he has hearing loss in accordance with VA standards because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet.App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Accordingly, because the Veteran is not professionally qualified to determine whether he has hearing loss in accordance with VA standards, and since the preponderance of the medical evidence shows that the Veteran does not currently have hearing loss in accordance with VA standards, service connection for this condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  


ORDER

Service connection for bilateral hearing loss is denied. 




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


